


Exhibit 10.1
Lehigh Gas Partners LP 2012 Incentive Award Plan
Award Agreement for Phantom Units
For Executive Officers
 
Grantee:      __________________________            
    
Grant Date:          __________________________    
 
Number of Phantom Units: __________________________    
 
1.
Grant of Phantom Units. CrossAmerica GP LLC, a Delaware limited liability
company, the general partner (“General Partner”) of CrossAmerica Partners LP, a
Delaware limited partnership (the “Partnership”), hereby grants to you an award
(“Award”) of Phantom Units under the Lehigh Gas Partners LP 2012 Incentive Award
Plan, as the same may be amended from time to time (the “Plan”),which are
subject to the terms and conditions set forth herein and in the Plan, which is
incorporated herein by reference as a part of this Award Agreement (the
“Agreement”). A Phantom Unit represents a notional Unit granted under the Plan
which upon vesting entitles you to receive a Unit, an amount of cash equal to
the Fair Market Value of a Unit, or a combination of cash and Units, as
determined by the Committee in its sole discretion. Phantom Units are not actual
Units, no Units shall be issued at the time the Award is made, and the Award
shall not convey any of the rights or privileges or voting rights of a
unitholder or limited partner of the Partnership with respect to any Phantom
Units. This Award includes tandem Distribution Equivalent Rights (“DERs”), which
entitle the Participant to receive, with respect to each Phantom Unit, so long
as the underlying Phantom Unit has not either vested or been forfeited, an
amount in cash equal to the distributions per Unit made by the Partnership on
its outstanding Units. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement but not defined herein shall have the meanings ascribed to such terms
in the Plan, unless the context requires otherwise. References to “Section”
herein, unless otherwise specified, refer to the Sections of this Agreement.

 
2.
Vesting of Phantom Units.

 
The Phantom Units shall be unvested at issuance, and subject to Section 2(b) and
Section 4 below, shall become vested and non-forfeitable in three, equal annual
installments beginning with the first anniversary of the Grant Date, provided
you have remained in Continuous Service from the Grant Date through each
applicable vesting date.
If on an applicable vesting date the application of the above vesting schedule
results in a fractional Phantom Unit being vested, the number of Phantom Units
vesting on such date shall be rounded up to the next whole number of Phantom
Units.


3.
Administration. The Committee shall have the sole and complete discretion to
administer, interpret and construe the Plan and this Agreement with respect to a
Participant, and to determine any and all questions and issues arising with
respect to the Plan and this Agreement. Any decision of the Committee concerning
the Plan or this Agreement shall be final and binding on you.

 




--------------------------------------------------------------------------------




4.
Events Occurring Prior to Full Vesting.

 
(a)  Death or Disability. If your Continuous Service terminates as a result of
your death or Disability, the unvested Phantom Units then remaining
automatically will become fully vested upon such termination of Continuous
Service.
 
(b)  Other Terminations. If your Continuous Service terminates for any reason
other than as provided in Section 4(a), unless otherwise determined by the
Committee or its delegate, the Phantom Units then remaining automatically shall
be forfeited without payment upon such termination of Continuous Service.
 
5.
Payments. (a) Subject to Section 8, as soon as reasonably practical and not
later than 30 days following the applicable vesting date, the Partnership shall
pay you, with respect to each vested Phantom Unit, one Unit, unless the
Committee, in its discretion, elects to pay you an amount of cash equal to the
Fair Market Value of a Unit determined on such vesting date. If more than one
Phantom Unit vests at the same time, the Partnership may pay such vested Phantom
Units in any combination of Units and cash as the Committee, in its discretion,
elects. (b) Payment of DERs. The Participant is entitled to receive from the
General Partner, with respect to each Phantom Unit that has not either vested or
been forfeited, cash payments equal to the distributions per Unit made by the
Partnership on its outstanding Units, in each case promptly following (and in no
event more than 30 days after) each such distribution made by the Partnership.
Upon the forfeiture or vesting of the underlying Phantom Unit, the associated
DER will automatically expire and no further payments shall be made with respect
to such DER, except with respect to amounts not yet paid with respect to
distributions on Units made prior to the date of such forfeiture or vesting.

 
6.
Limitations upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 
7.
Restrictions. By accepting this Award, you agree that any Units that you may
receive upon vesting of this Award will not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal or state
securities laws. You also agree that (i) the certificates representing the Units
acquired under this Award may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws, (ii)
the Partnership may refuse to register the transfer of the Units acquired under
this Award on the transfer records of the Partnership if such proposed transfer
would in the opinion of counsel satisfactory to the General Partner constitute a
violation of any applicable securities law, and (iii) the Partnership may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Units to be received under this Agreement.

 




--------------------------------------------------------------------------------




8.
Withholding of Taxes. If the grant, vesting or payment of a Phantom Unit or DERs
results in the receipt of compensation by you with respect to which the General
Partner or an Affiliate has a tax withholding obligation pursuant to applicable
law, the General Partner or an Affiliate shall withhold (or net) such cash and
number of unrestricted Units otherwise payable to you as the General Partner or
an Affiliate requires to meet its tax minimum statutory withholding obligations
under such applicable laws.



9.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Partnership and upon any person lawfully
claiming under you.



10.
Amendment. The General Partner may amend or terminate the Plan and any
instrument hereunder (including this Agreement) at any time, in whole or in
part, and for any reason; provided, however, that except as to the extent
necessary to comply with applicable laws and regulations (including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any SEC rule) and to conform the provisions of this
Agreement to any changes thereto, no such amendment or termination shall
adversely affect the rights of a Participant with respect to Awards granted to
the Participant prior to the effective date of such amendment or termination.

 
11.
Nature of Payments. The Phantom Units, and payments made pursuant to the Phantom
Units are not a part of salary or compensation paid or payable by the General
Partner or its Affiliates for purposes of any other benefit or compensation plan
or otherwise.

 
12.
Severability. If a particular provision of the Plan or this Agreement shall be
found by final judgment of a court or administrative tribunal of competent
jurisdiction to be illegal, invalid or unenforceable, such illegal, invalid or
unenforceable provisions shall not affect any other provision of the Plan or
this Agreement and the other provisions of the Plan or this Agreement shall
remain in full force and effect.

 
13.
Entire Agreement. This Agreement constitutes the entire agreement of the parties
with regard to the subject matter hereof, and contains all the covenants,
promises, representations, warranties and agreements between the parties with
respect to the Phantom Units granted hereby. Without limiting the scope of the
preceding sentence, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.



14.
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.



THE UNDERSIGNED GRANTEE ACKNOWLEDGES RECEIPT OF THIS AWARD






--------------------------------------------------------------------------------




AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF PHANTOM
UNITS AND DERS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS AWARD
AGREEMENT AND THE PLAN.
 
Grantee
Signature: ______________________
Name: _________________________
Dated: _________________________




CrossAmerica GP LLC






Joseph V. Topper, Jr.
CEO


